Citation Nr: 9934173	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for 
depression, currently rated 30 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for residuals of a right wrist carpal tunnel syndrome repair.


REPRESENTATION

Appellant represented by:	Edwin W. Rowland, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty in U.S. Army Reserve from 
January 1978 to April 1978, and thereafter in the U.S. Navy 
from September 1978 to July 1993.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1995 rating decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted the 
veteran service connection for depression and the residuals 
of a surgical repair of right wrist carpal tunnel syndrome.  
A 30 percent rating was assigned for depression, and a 
noncompensable rating was assigned for the carpal tunnel 
impairment.  The veteran filed a timely notice of 
disagreement regarding these initial disability ratings 
determinations.  She was afforded a personal hearing before a 
traveling member of the Board in October 1998. The veteran's 
appeal was originally presented to the Board in March 1999, 
at which time both issues were remanded for additional 
development.  They have now been returned to the Board.  

REMAND

Along with a cover letter dated November 19, 1999, the 
appellant's attorney submitted additional pertinent evidence.  
The RO has not reviewed this evidence, and the evidence was 
not accompanied by a waiver of the right to have the RO 
review the evidence.  Therefore, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

2.  The RO should review the appellant's 
claims, taking into account all evidence 
that has been added to the record after 
the RO's last review of the claims.  

No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

